DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks Pages 12-14, filed 01/31/2022, with respect to rejection of claim 1 have been fully considered and are not persuasive.  The rejection has been maintained. 
	
Applicant argues, see remarks Pages 12-13, “ In the office action, the Examiner admitted that the combination of Staub-French and Lavrov fails to disclose the aforementioned features of claim 1 and cited to Sparksman as allegedly accounting for these deficiencies. Office Action, pp. 9-11. In this regard, Sparksman provides a general overview of what an RFI is and how an RFI is initiated. See, e.g., Sparksman, pp. 15-21. But in this overview, Sparksman fails to describe creating an RFI based on a request to elevate a preexisting coordination issue into an RFI. Rather, Sparksman describes creating an RFI by filling out an RFI form that has no connection to a preexisting coordination issue. See Sparksman, p. 19, Figure 10.
	Accordingly, Sparksman fails to cure the deficiencies of Staub-French and Lavrov, and the combination of these references fails to disclose the claim 1 features of “after creating the first data set defining the coordination issue, receive a second request to elevate the coordination issue to a request for information (RFI) for requesting input from one or more additional parties, wherein the second request 

	 Examiner replies, Fig. 9 of Sparksman describes an RFI process where RFI is requested by a subcontractor and passed it to project manager or architect and project manager/architect forwards it to the consultant or assignee of RFI. Page 15 second paragraph “In the modern construction process, a contractor will generally employ the use of an RFI when he requires further information, encounters a problem or needs clarification on a technical issue. This is done by issuing a formal RFI form to the owner or their representative. This form should include the details of the problem or query, a time frame for response and any cost implications or estimates”.
Page 20 “The general structure of an RFI form will be similar to the example form shown above. This will first include an official title or header that includes: 
 The project name and number……..
 The name of the company and person responsible”.
Examiner wants to add, Sparkman has a pre-existing issue, that is the reason his contractor is performing an RFI. By Requesting RFI Sparkman is requesting information  regarding a technical issue. Here the technical issue is the pre-existing problem or claimed first data set. The other information constitutes the second data set (project name and title, name of company and person responsible,  a time frame for response 
 Examiner proposed to modify Staub-French modified by Lavrov (who has the first data set of the coordination issue)  by including, after creating the first data set defining the coordination issue, receive a second request to elevate the coordination issue to a request for information (RFI) for requesting input from one or more additional parties, wherein the second request comprises data indicating an assignee of the RFI; in response to the receipt of the second request, create a second data set defining the RFI, wherein creating the second data set comprises including the data indicating the assignee of the RFI within the second data set defining the RFI as taught by Sparksman. The motivation for this modification is to acquire additional information related to the coordination issue and thereby helping to solve coordination issue in timely manner.

	Applicant argues, see remarks Page 13, “Nonetheless, without conceding the merits of the claim rejections but in an earnest attempt to advance prosecution, Applicant has amended claim 1 to recite, among other things “link[ing] the second data set defining the RFI to the first data set defining the coordination issue.” In the rejection of claims 23 and 26, the office action again cited to Sparksman as allegedly disclosing this feature. Office Action, pp. 14-15. However, the cited portion of Sparksman merely states that “a contractor will generally employ the use of an RFI when he requires further information, encounters a problem or needs clarification on a technical issue,” and that the contractor may do so “by issuing a formal RFI form to the owner or their 
	Examiner replies, Sparkman has a pre-existing issue, that is the reason his contractor is performing an RFI. By Requesting RFI Sparkman is requesting information  regarding a technical issue. Here the technical issue is the pre-existing problem or claimed first data set. The other information constitutes the second data set (project name and title, name of company and person responsible,  a time frame for response and any cost implications or estimates.  The second data includes  “name of company and person responsible” which is the assignee of the RFI. As the RFI form has the issue information ( first data set) along with the second data set ( clarification, question, assignee of the RFI, a time frame for response and any cost implications or estimates), Sparkman is linking the first data set with second dataset by including first dataset in the RFI form.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612